Citation Nr: 0206311	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-19 893	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's daughter, [redacted], is a helpless child.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1975.  He died in November 1990.  The appellant and the 
veteran were married for a period, and they had a child, 
[redacted].  The appellant claims, on behalf of [redacted], that 
[redacted] is a helpless child of the veteran (i.e., became 
permanently incapable of self-support by age 18) so that 
[redacted] may qualify for survivors benefits (including 
Dependency and Indemnity Compensation (DIC) based on the 
veteran's service-connected death).  The RO denied the claim 
in December 1999, and the appellant, on behalf of [redacted], 
appeals to the Board of Veterans' Appeals (Board).  


FINDING OF FACT

The veteran's daughter, [redacted], became permanently incapable 
of self-support by age 18.  


CONCLUSION OF LAW

The veteran's daughter, [redacted], meets the criteria for being 
a helpless child.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.57, 3.356 (2001).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

According to a birth certificate, the veteran's daughter, 
[redacted], was born on July [redacted] 1978.  

During his lifetime, the veteran was service-connected from 
schizophrenia.  He died as the result of suicide in November 
1990.  The RO later established service connection for the 
cause of his death, thereby rendering qualified dependents 
eligible to receive DIC.

[redacted]'s secondary education transcript for the period from 
1990 to 1993 shows that she earned only 41/2 credits during 
that period, with all classes during the 1991 to 1993 school 
years either dropped or failed.  

The file shows that [redacted] was married in March 1993 when she 
was 14 years old.

According to an intake evaluation from a mental health 
facility dated in March 1994, [redacted] was referred to that 
facility by her private doctor.  She was accompanied by her 
mother.  [redacted] dated the onset of her problems to the 
suicide of her father three years earlier.  She had gotten 
married a year earlier, and also felt that her emotional 
situation had worsened since that time.  Reportedly, her 
husband was abusive.  On examination, although she appeared 
logical, coherent, relaxed, communicative, cooperative, well-
oriented, neat, and appropriately dressed, she also described 
audiovisual hallucinations, paranoid ideation, 
aggressiveness, insomnia, irritability, suicidal and 
homicidal ideation at times (although not currently), 
depression, isolation, and anxiety.  The diagnostic 
impression was schizophrenic disorder.  Outpatient treatment 
records show that in May 1994, she had stopped taking her 
medication; she said she felt like a zombie and could not 
sleep with the medication.  She reportedly cried constantly 
because her husband separated from her and did not wish to 
return.  Suicidal ideation and hallucinations directing 
homicide were reported; because of this, a doctor was 
consulted, who concluded that supervision was not necessary.  
In June 1994, she reported that she had taken an overdose of 
her medication, and had had her stomach pumped in a hospital.  

In July 1994, [redacted] was hospitalized in an adolescent 
psychiatry unit at a facility in Puerto Rico.  A 7th grade 
education was reported, and show as noted to be separated 
from her husband.  Her reason for hospitalization was suicide 
attempt and aggressiveness.  The diagnosis was severe 
recurrent major depressive disorder with psychotic features.  

Two weeks later she was hospitalized in Elmhurst hospital, 
where she remained from August 1994 to September 1994.  She 
was described as a 17 year old married but separated female 
living with her mother and other relatives in New York, where 
she attended special education classes, not yet having 
completed the 8th grade.  She was admitted for the purpose of 
assessing assaultive and suicidal potential in the setting of 
depressive and psychotic symptoms.  

Historically, it was noted that she had just arrived three 
weeks earlier from Puerto Rico with her mother.  Just prior 
to that, she had been hospitalized, for the first time, in 
Puerto Rico after she overdosed on prescription medication 
during an argument with her husband.  She improved during the 
previous hospitalization, and was advised to go to America 
for a change of environment from her abusive husband.  She 
had apparently done well until one day prior to admission 
when she suddenly became violent again.  Her condition had 
begun after her father's death four years earlier, when she 
reportedly developed major behavioral changes, including 
depression, aggressiveness, and abusiveness towards her 
mother.  Her condition worsened following her marriage in 
March 1993 to a husband she said was abusive and unfaithful.  
She became progressively functionally impaired at home.  A 
psychiatrist prescribed Trilafon, but she took it for only 
two weeks as her husband did not like her to take medication.  
Later, she consulted another psychiatrist who prescribed a 
different medication regimen, on which her hallucinations 
improved.  

It was noted that she had a twin sister who reportedly had 
sociopathic tendencies and tended to manipulate her into 
inappropriate behavior.  She had a very chaotic relationship 
with her husband who was known to be abusive.  She would 
return to her mother after an altercation, but eventually 
return to her husband.  She started special education classes 
during the 8th grade, where she had been sociable, with no 
history of supervision or suspension.  She had no employment 
history, and very few responsibilities at home.  She had been 
sexually active since the age of 12.  

She became basically symptom-free after about one to two 
weeks, but complained of side effects from the medication.  
The diagnostic impression was psychotic disorder, not 
otherwise specified; rule out major depression with psychotic 
features; and rule out schizophreniform disorder.  Her 
psychosocial and environmental problems were noted to be 
moderate, consisting of marital stress and the death of her 
father four years earlier.  The current and previous Global 
Assessment of Functioning (GAF) was 60.  At the time of 
discharge, she had no psychotic features or suicidal or 
assaultive ideation.  The final diagnostic impression was 
psychotic disorder, not otherwise specified, with a GAF of 
55.  

In March 1996, [redacted] was again seen at a mental health 
facility.  It was noted that her mother had brought her back 
from the U.S., where she had been receiving psychiatric 
treatment from August 1993 to January 1996, because they had 
wanted to hospitalize her in a facility away from the city, 
and she would only be able to visit once a month.  Currently, 
she was controlled with her medication, slept well, and 
helped with household chores.  

[redacted] reached age 18 on July [redacted] 1996.

A court decree in December 1996 annulled [redacted]'s March 1993 
marriage.  Her husband applied for the annulment in October 
1996.  Both parties agreed to the annulment, and it was 
determined that [redacted] did not have the necessary ability to 
give proper consent to her actions and contract marriage.  

In March 1997, on behalf of [redacted], a VA claim was filed by 
her mother, seeking to have [redacted] declared a helpless child 
of the veteran.  In subsequent statements it was asserted 
that [redacted] became permanently incapable of self support by 
age 18 due to her psychiatric disorder.

The file contains some later records of psychiatric treatment 
of [redacted].  These show symptoms such as anger with her ex-
husband and sleep problems until July 1997, when she reported 
hallucinations and aggressiveness.  In November 1998, she was 
noted to be pregnant.  Later psychiatric outpatient records 
dated into 1999 are on file.

In a January 2001 statement, [redacted]'s mother again asserted 
that [redacted] was a helpless child for VA purposes due to a 
mental condition.  It was note that the Social Security 
Administration had found [redacted] to be a helpless child.

In April 2001, [redacted] was hospitalized for treatment of 
bipolar disorder, manic stage.  Her GAF was 40.  She was 
again hospitalized for an exacerbation of bipolar disorder in 
June 2001. 

II.  Analysis

The appellant has been notified of the evidence necessary to 
substantiate the claim.  All essential records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

It is claimed that the veteran's surviving daughter, [redacted], 
should be declared a helpless child on the basis of becoming 
permanently incapable of self-support by age 18.  She turned 
18 years old in July 1996.  

For VA purposes, the term "child" includes an unmarried 
person who, before reaching the age of 18 years, became 
permanently incapable of self-support by reason of physical 
or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet.App. 
443 (1993).  

Regulation, 38 C.F.R. § 3.356, sets forth the following 
conditions which determine permanent incapacity for self-
support:  

    (a)  Basic determinations.  A child 
must be shown to be permanently incapable 
of self-support by reason of mental or 
physical defect at the date of attaining 
the age of 18 years.
    (b)  Rating criteria.  Rating 
determinations will be made solely on the 
basis of whether the child is permanently 
incapable of self-support through his own 
efforts by reason of physical or mental 
defects. The question of permanent 
incapacity for self-support is one of 
fact for determination by the rating 
agency on competent evidence of record in 
the individual case. Rating criteria 
applicable to disabled veterans are not 
controlling. Principal factors for 
consideration are:  
(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.  (2)  A 
child shown by proper evidence to have 
been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors. 
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.  (3)  
It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  (4)  The capacity 
of a child for self-support is not 
determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no 
actual or substantial rendition of 
services.

The file shows that prior to her 18th birthday [redacted] 
received extensive treatment for mental illness and diagnoses 
included a psychosis.  She did not do well in school, 
attending special education classes and not completing the 
8th grade.  She was married at age 14, but that marriage was 
later annulled, and her mental status was apparently a factor 
in that action.  No sustained gainful employment before age 
18 is shown.  Based on available evidence, since [redacted] 
turned 18 years old her situation has been about the same, 
with ongoing treatment for mental illness and no sustained 
work.

After reviewing all the evidence, the Board finds there is a 
reasonable doubt that [redacted], by reason of mental illness, 
became permanently incapable of self support by age 18.  
Resolving reasonble doubt in her favor (38 U.S.C.A. 
§ 5107(b)), the Board finds she qualifies as a helpless child 
of the veteran for VA purposes.


ORDER

Recognition of [redacted] as a helpless child of the veteran is 
granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

